Case 1:21-mj-00032-IDD Document1 Filed 02/03/21 Page 1 of 3 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA, )
v. 5 No. 1:21-MJ-
ANDERSON BARRIENTOS RAMOS,
) Court Date: March 1, 2021
Defendant.

CRIMINAL INFORMATION
Count I (Misdemeanor 7870188)
THE UNITED STATES ATTORNEY CHARGES THAT:
On or about November 27, 2020, at Fort Belvoir, Virginia, within the special maritime
and territorial jurisdiction of the United States in the Eastern District of Virginia, the defendant,
ANDERSON BARRIENTOS RAMOS, did unlawfully drive a motor at a speed of twenty miles

per hour or more in excess of the applicable speed limit.

| (In violation of Title 18, United States Code, Section 13 assimilating Virginia Code Section
46.2-862.)

 
Case 1:21-mj-00032-IDD Document1 Filed 02/03/21 Page 2 of 3 PagelD# 2

Count II (Petty)

THE UNITED STATES ATTORNEY CHARGES THAT:

On or about November 27, 2020, at Fort Belvoir, Virginia, within the special maritime

and territorial jurisdiction of the United States in the Eastern District of Virginia, the defendant,

ANDERSON BARRIENTOS-RAMOS, did wrongfully drive a motor vehicle 100 miles per hour

in a posted 50 mile per hour zone.

(In violation of 32 Code of Federal Regulations, Section 634.25(f), adopting Section 46,2-878,

Code of Virginia 1950, as amended.)

By:

Respectfully submitted,

Raj Parekh
Acting United States Attorney

BLA

 

Sean Rowland

Special Assistant United States Attorney
United States Attorney’s Office

2100 Jamieson Avenue

Alexandria, VA 22314

Phone: (703) 299-3776

Email: sean.rowland@usdoj.gov

 
Case 1:21-mj-00032-IDD Document1 Filed 02/03/21 Page 3 of 3 PagelD# 3

CERTIFICATE OF SERVICE

 

[hereby certify that on February 2, 2021, a true and correct copy of the Criminal
Information was mailed to the defendant at: .

Anderson Barrientos Ramos
5562 Saint Charles Drive
Woodbridge, VA 22193

By: _Sor—~ pt)

Sean Rowland

Special Assistant United States Attorney
United States Attorney’s Office

2100 Jamieson Avenue

Alexandria, VA 22314

Phone: (703) 299-3776

Fax: (703) 299-3980

Email: sean.rowland@usdoj.gov

 

 
